Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of U.S. 16/323,110 filed February 4, 2019, which is  5 the U.S. national stage of PCT/EP2017/069908 (WO 2018/024912) filed August 7, 2017,  which claims priority to European application 16183025.2 filed August 5, 2016 and international PCT application PCT/EP2016/076104 (WO 2018/065076) filed October 28, 2016, and this application is a continuation-in-part of international PCT application PCT/EP2019/052980 filed February 7, 2019, which claims priority to European application10 18155571.5 filed February 7, 2018 and European application 18160586.6 filed March 7, 2018.

Claim Status
Claims 1, 3, and 5-21 are pending and under examination. Claims 2, 4, AND 22 are canceled. The amendment filed on 02/28/2022 in response to the Non-Final office Action of 10/29/2021 is acknowledged and has been entered.

Action Summary
Claims 1, 3, 5, 8-9, 10-18, and 21 rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Lidegaard, BMJ 2009, pages 1-8, and Abot, EMBO Mol Med (2014) 6: 1328–1346 are withdrawn in light of the claim amendment.
Claims 6, 7, 19, and 20 rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Lidegaard, BMJ 2009, pages 1-8, and Abot, EMBO Mol Med (2014) 6: 1328–1346 as applied to claims 1, 3, 5, 8-9, 10-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015 are withdrawn in light of the claim amendment.

					Affidavit
The Declaration by Jonathan Douxfils under 37 CFR 1.132 filed 02/28/2022 is insufficient to overcome the rejection of claims 1, 3, and 5-21. The Declaration argues that Those of ordinary skill in the art understand that each progestogen and each estrogen carry a unique risk of VTE that varies, with dose and the particular combination of progestogen and estrogen that is formulated as a COC. Indeed, the European Medicines Agency (EMA; i.e., the European equivalent of the US FDA). CPMP document suggests that there are differential levels of risk between levonorgestrel-containing and desogestrel- or gestodene-containing COCs, and Lidegaard (cited by the Examiner) clearly supports this same general point. These differences in risk may arise, at least in part, because the resulting pharmacokinetics/dynamics of a particular combination of estrogen and progestogen are not simply additive, nor are they readily predictable. Change in doses between progestin only contraceptives and COCs further complicates the analysis. Therefore, it is not scientifically correct to extend the conclusions obtained with a different combination of estrogen/progestin or a progestin-only composition to an altogether distinct combination (i.e., E4/DRSP) as the Examiner appears to do here. Indeed, EMEA.CPMP (cited by the Examiner), directly cautions against this type of conclusory reasoning by stating, "[d]ue to insufficient data related to VTE risk, no firm conclusions can be drawn for COCs with progestins other than desogestrel, gestodene and levonorgestrel." See EMEA.CPMP at p.4.
In response, this argument by the Declarant is not persuasive. First, doses for the drospirenone and ethinylestradiol are not recited in the claim. Moreover, the claims require the combination the administration of esterol at a daily dose of from 1 to 40 mg and drospirenone at a daily dose of 0.5 mg to 10 mg to a female subject that is a first-ever users or switchers/restarters with a break of more than 4 weeks. The argument that EMA (i.e., the European equivalent of the US FDA) and Lidegaard suggest that there are differential levels of risk between levonorgestrel-containing and desogestrel- or gestodene-containing is not persuasive because Lidegaard is no longer cited in the modified and revisited rejection below. Furthermore, contrary the assertion that EMEA.CPMP (cited by the Examiner), directly cautions against this type of conclusory reasoning by stating, "[d]ue to insufficient data related to VTE risk, no firm conclusions can be drawn for COCs with progestins other than desogestrel, gestodene and levonorgestrel." See EMEA.CPMP at p.4, EMEA.CPMP teaches there are no data on VTE risk in COCs (combined oral contraceptives) containing gestodene or desogestrel and less than 20 µg ethinylestradiol, and since the dose of estrogen may be relevant to the VTE risk, no conclusion can be drawn from these products.  In fact, Bird teaches a modestly elevated risk of VTE with drospirenone, compared with levonorgestrel was observed. The larger VTE incidence rate observed in DRSP/EE20 than in DRSP/EE30 in new users and the increasing VTE incidence rate with levonorgestrel between 2007 and2009 were unexpected. (See Abstract.) Therefore, the skilled artisan would reasonably expect the method of Platteew (that is, a method of providing contraceptive comprising administering estetrol in a daily amount of 0.05 mg to 10 mg and progestogens that include drospirenone in an amount of 0.1 mg to 5 mg) for reducing VTE associated with the use of drospirenone in combination with ethynylestradiol in a first-ever user with success.
The Declarant argues that Examples 1and 2 unexpectedly revealed that the level of prothrombin fragment I +2 were significantly lower after 3 or 6 cycles of treatment with a combination of estetrol (E4) and drospirenone (DRSP) compared to treatment with a combination of ethinylestradiol (EE) and DRSP or levonorgestrel (LNG). Indeed, Example 5 concludes that the claimed combination of E4/DRSP has a VTE occurrence of 3.7 per 10,000 women years, which is not clinically different from the occurrence rate in women that do not take oral contraceptives. In contrast, the lower limit of the safest generation of COCs of the prior art has a risk of at least 5 per 10,000 women year (i.e., a 35% relative increase of the risk).
In response, the argument by the Declarant is not persuasive. It may well be true that the level of prothrombin fragment I +2 were significantly lower after 3 or 6 cycles of treatment with a combination of estetrol (E4) and drospirenone (DRSP) compared to treatment with a combination of ethinylestradiol (EE) and DRSP or levonorgestrel (LNG) and the claimed combination of E4/DRSP has a VTE occurrence of 3.7 per 10,000 women years, which is not clinically different from the occurrence rate in women that do not take oral contraceptives compared to the prior art 4th generation COC (YAZ®) and 2nd generation COC (Melleva®). Mellave® is an eostrogen-progestogen combination. YAZ® is a combination of estrogen and progestin. However, the asserted unexpected result would have been expected by the teachings of Platteew, Bird, and Abot. Specifically, Platteew teaches a contraceptive method comprising administering estetrol in a daily amount of 0.05 mg to 10 mg and progestogens that include drospirenone in an amount of 0.1 mg to 5 mg. Bird teaches previous studies concluded that there was an increased risk of non-fatal venous thrombo-embolism (VTE) with drospirenone; larger VTE incidence rate observed in DRSP/EE20 than in DRSP/EE30 and the increasing VTE incidence rate with levonorgestrel between 2007 and2009 were unexpected. (See Abstract.) Abot teaches because of these characteristics (having long plasma half-life and stimulates the binding to sex hormone binding globulin), E4 was evaluated, in combination with a progestin, as a new oral contraceptive in a phase II clinical trial. Very interestingly, Estetrol, i.e. E4 (up to 20 mg/day) did not elicit changes in circulating hepatic factors and thus might not increase thrombo-embolic events, which are undesirable effects of estrogen pharmaceuticals containing E2 or ethinyl estradiol (EE). (See page 1329; right column; first paragraph.) Therefore, since the combination of E4 and a progestin is known not to increase thrombo-embolic events and since E4 (estetrol) can reduce thrombo-embolic events as taught by Abot, and since a combination of drospirenone and ethinyl estradiol and drospirenone alone are known to increase VTE incidence rate in a first-ever as taught by Bird, a person of ordinary skill in the art would reasonably expect the method of Platteew to have a reduced risk of VTE associated with the use of drospirenone in combination with ethinyl estradiol in a first-ever user with success. Furthermore, comparing a combination of estetrol (E4) and drospirenone (DRSP) with a combination of ethinylestradiol (EE) and DRSP or levonorgestrel (LNG) and comparing the claimed combination of E4/DRSP having a VTE occurrence of 3.7 per 10,000 with a 4th generation COC (YAZ®) and a 2nd generation COC (Melleva®) cannot be considered a true comparison because the combination of ethinylestradiol (EE) and DRSP or levonorgestrel (LNG) and a 4th generation COC (YAZ®) and a 2nd generation COC (Melleva®) are not taught by the closest prior art, which is Platteew. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (See MPEP 716.02(III).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-9, 10-18, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, J Thromb Haemost. 2013;11: 1059–68., and Abot, EMBO Mol Med (2014) 6: 1328–1346.
	Platteeuw teaches a method of female contraception, the method comprising administration of a dosage unit comprising an estetrol, preferably hydrous estetrol, see claims 13 and 1-2. The dosage unit contain 0.05-10 mg progestogen daily. (See claims 10 & 12.) Moreover, Platteeuw teaches the preferred amount of estetrol ranges from 1-20 mg with the monohydrate form is preferred. (See page 8; lines 16-18 & Examples). The oral dosage unit includes tablets. (See page 6; lines 22-24.) Platteeuw further teaches the solid dosage unit contains preferably 0.1-5 mg of one or more progestogens including drospirenone as one of the preferred one or more prosterones. (See page 10, lines 1-4.) The incorporation of 0.1-5 mg progesterone that can be drospirenone encompasses both the claimed estetrol and drospirenone formulated together in a single oral dosage unit that reasonably provides a daily dose or estetrol and drospirenone and the claimed estetrol formulated in a first oral dosage unit to provide a daily dose of the estetrol and drospirenone formulated in a second oral dosage unit to provide a daily dose of the drosprinone. The amount of drospirenonoe and estetrol is taught with sufficient specificity to meet or substantially overlap the amount recited in the instant claims. Platteeuw teaches the uses of the solid dosage unit comprising once daily administration. (See page 12; lines 4-5.) 
Moreover, Platteew et al. does not teach reducing the risk of VTE or reducing the risk of VTE wherein the female is a member of an at-risk population selected from the first-ever user and switchers/re-starter with a break of more than 4 weeks.
EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. (See page 1.) 
Bird teaches previous studies concluded that there was an increased risk of non-fatal venous thrombo-embolism (VTE) with drospirenon. The study included 238 683 drospirenone and 193 495 levonorgestrel users. Among new and current users, a 1.90-fold (95% CI, 1.51–2.39) increased VTE relative risk was observed for drospirenone (18.0 VTE/10 000 women-years) vs. levonorgestrel (8.9 VTE/10 000 women-years). In analysis of new users, DRSP/EE20 had a 2.35-fold (95% CI, 1.44–3.82) VTE RR (relative risk) versus LNG/EE20. New users of DRSP/EE30 observed an increased RR versus LNG/EE30 among women starting to use COCs between 2001 and 2006(2.51, 95% CI, 1.12–5.64) but not between 2007 and2009 (0.76, 95% CI, 0.42–1.39), attributable to an increased incidence rate with LNG/EE30 from 2007 to2009. In direct comparison, DRSP/EE20 had an elevated risk of VTE compared with DRSP/EE30 (RR, 1.55; 95%CI, 0.99–2.41). A modestly elevated risk of VTE with drospirenone, compared with levonorgestrel was observed. The larger VTE incidence rate observed in DRSP/EE20 than in DRSP/EE30 and the increasing VTE incidence rate with levonorgestrel between 2007 and2009 were unexpected. (See Abstract.) 
Abot teaches because of these characteristics (having long plasma half-life and stimulates the binding to sex hormone binding globulin), E4 was evaluated, in combination with a progestin, as a new oral contraceptive in a phase II clinical trial. Very interestingly, Estetrol, i.e. E4 (up to 20 mg/day) did not elicit changes in circulating hepatic factors and thus might not increase thrombo-embolic events, which are undesirable effects of estrogen pharmaceuticals containing E2 or ethinylestradiol (EE). (See page 1329; right column; first paragraph.) Moreover, Abot teaches this profile of ERα activation indicates that E4 is a selective ER modulator which could have medical applications that should now be considered further, in particular in light its lesser hepatic effects in women, which could potentially reduce venous thrombo-embolic risk. (See page 1328; right column; last paragraph bridging left column; first paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Platteew by selected drospirenone in combination with estetrol and to include female subject at risk of increase VTE and first-ever users for contraception use and for reducing the risk of VTE associated with the combination of drospirenone and ethinil estradiol to give Applicant’s claimed method. One would have been motivated because Platteew teaches estetrol in combination with one or more progestogens that include drospirenone is effective for contraceptive use, because Abot teaches estetrol (E4) could potentially reduce venous thrombo-embolic risk, because Bird teaches the larger VTE incidence rate was observed in DRSP/EE20 than in DRSP/EE30 and because EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. Therefore, one would reasonably expect the modified method to be effective for use as a contraceptive method having a reduced risk of VTE associated with the use of drospirenone in combination with ethinyl estradiol in a first-ever user with success.
With respect to the limitation of claims 13 and 22; “wherein the VTE is lower than VTE risk associated with the use of drospirenone and VTE risk associated with a combination of 20 microgram ethinyl estradiol and 3 mg drospirenone.” This limitation which appears to compare the administration of drospirenone in the amount of 1 mg to 40 mg in combination with estetrol in the amount of 0.5 mg to 10 mg with administration of a combination of 20 µg ethinyl estradiol and 3 mg drospirenone simply expresses the intended result of a process step positively recited. Since the references in combination renders obvious the claimed invention, said intended result would necessarily present absent evidence to the contrary. 

Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, Journal of Thrombosis and Haemostasis,11: 1059–1068, and Abot, EMBO Mol Med (2014) 6: 1328–1346, as applied to claims 1, 3, 5, 8-9, 10-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015.
Platteew, EMEA.CPMP, Bird and Abot collectively do not each 21/7 regimen (i.e. a combined administration method with an administration-free interval of about 7 days) and 24/4 regimen for contraception (i.e. a combined administration method with an administration-free interval of about 4 days).
Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the administration schedule of Platteew to include the administration of Meulenbroeks to give Applicant’s claimed method. One would have been motivated because Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) One would reasonably expect the inclusion of the administration schedule taught by Meulenbroeks to increase compliance with success. 
Applicant’s arguments are the same as the argument presented by the Declarant. Therefore, the same response in the Affidavit Section applies. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628